Case 1:19-cv-09675-DLC Documenti15 Filed 01/17/20 Page 1 of il

  
 

UNITED STATES DISTRICT COURT. ¢
SOUTHERN DISTRICT OF NEW YO

 

 

 

 

 

LISA LAVELLE,
Plaintiff,
VS. No.: 19-cv-09675 (DLC)
“ACKERMAN INSITUTE FOR THE
FAMILY,
Defendant.

 

 

STIPULATED PROTECTIVE ORDER

Plaintiff Lisa Lavelle (“Plaintiff”) and Defendant Ackerman Institute for the Family
(“Defendant”), each a “Party” or, collectively, “the Parties,” hereby agree to the following
Stipulated Protective Order (“Order”) regarding certain documents and information that will be
produced by the Parties during discovery in the above-entitled action (“Action”).

1. The Parties acknowledge that discovery in this Action may require the
disclosure of documents and other materials that are proprietary, trade secret, commercially
sensitive, contain personal medical information, and/or are otherwise confidential in nature.

2 The Parties hereby agree that any Party subject to discovery in this Action may
designate docurments; deposition testimony, transcripts, and exhibits; responses to interrogatories;
responses to requests for admission; and other written, recorded, or graphic information and
materials produced by a Party or non-Party in the course of this Action (“Discovery Material”) as
“Confidential.” “Confidential” Discovery Material consists of Plaintiffs personal medical
information, Plaintiffs personal financial information, personnel files of non-parties to this Action
and Defendant’s trade secrets, confidential research, commercial information, business and

financial information, business plans, product development information and/or marketing plans

 
Case 1:19-cv-09675-DLC Document15 Filed 01/17/20 Page 2 of 11

not previously disclosed to the public, and any information of a personal or intimate nature
regarding any individual employed or previously employed by Defendant. If any Party believes a
document not described herein should otherwise be considered confidential, it may so designate
that document as described herein, subject to the other Party’s right to challenge that designation
as described in paragraph 10, |

3. The Parties further hereby agree that any Party subject to discovery in this
. Action may designate Discovery Material in the course of this Action as “Highly Confidential”
when such information, documents or material requires the highest level of protection because of
its peculiarly sensitive contents, disclosure of which would tend to cause material harm to the
producing party’s competitive position.

4, The “Confidential” or “Highly Confidential” designation shall be made after
review by an attomey for the producing Party of the Discovery Material by stamping the word
“Confidential” or “Highly Confidential” on each page. Any Party may obtain confidential
treatment for Discovery Material without such designation if the Party seeking the designation
sends written notice of such designation to all other Parties or non-Parties in the possession of such
Discovery Material, or within thirty 30) days of their production and marks the subject documents
or other materials with the word “Confidential” or “Highly Confidential” and reproduces them.
To the extent that it would be impractical to visibly matk disclosed materials as “Confidential” or
“Highly Confidential” (¢.g., when producing materials in electronic form), Discovery Material
may also be designated as “Confidential” or “Highly Confidential” in contemporaneous
correspondence.

5, Notwithstanding any other provisions in this Order, nothing shall prevent a

party from withholding production of or otherwise redacting in its entirety a document considered

 
Case 1:19-cv-09675-DLC Documenti5 Filed 01/17/20 Page 3 of 11

privileged (including, but not limited to, attorney-client or attorney work product) or otherwise
restricted from production, despite the existence of this Protective Order,

6. With respect to testimony elicited during depositions, whenever counsel for a
Party deems that any question or line of questioning calls for the disclosure of information that
should be treated as “Confidential” or “Highly Confidential,” counsel may: (i) designate on the
record prior to such disclosure that such information is being designated as “Confidential” or
“Highly Confidential” or (ii) give written notice to all other counsel that such information is being
designated as “Confidential” or “Highly Confidential” within forty-five (45) days after receiving
acopy of the transcript of the deposition.

7. Discovery Material designated as “Confidential” or “Highly Confidential” shall
be used by the receiving Party exclusively in connection with this Action and any appeals thereof
and shall not be used by any of the parties, their employees, agents or counsel for any competitive
business purpose or for any other personal or other purpose not directly related to this Action and
in conformaice with the terms of this Order. A Party shall not disseminate any Discovery Material
designated as “Confidential” or “Highly Confidential” except as necessary for use in this Action —
and any appeals thereof, and subject to the further restrictions set forth in paragraph 8 below. The
Parties shall take reasonable and prudent measures to safeguard the confidentiality of all Discovery
Material designated as “Confidential” or “Highly Confidential.” The Parties agree that, in the
event that a Party fails to abide by the terms of the Stipulated Protective Order, such Party may be
subject to sanctions, including contempt, for such a failure and agrees to be bound by such terms,
in accordance with applicable law governing sanctions, and the Parties consent to the personal
jurisdiction of the United States District Court for the Souther District of New York for the

enforcement thereof,

 
Case 1:19-cv-09675-DLC Document15 Filed 01/17/20 Page 4 of 11

8. Discovery Material designated as “Confidential” or “Highly Confidential” shall
not be disclosed to any other person other than: ‘

(a) The Court, persons employed by the Court, the stenographer transcribing
the testimony or argument at a hearing, trial, or deposition in this Action, and any special master
or mediator appointed by the court or agreed to by the Parties;

(b) Counsel of record for any Party to this Action, as well as partners,
shareholders, of counsel, special counsel, associates, paralegals, law students, clerical staff and
secretaries who are regularly employed by such counsel, and are engaged in assisting such counsel
with respect to the defense or prosecution of this Action;

- (c) Independent photocopying, graphic production services, or litigation
support services employed by the parties or their counsel to assist in this Action and computer
service personnel performing duties in relation to a computerized litigation system;

_ (d) Other vendors retained by or for the parties in this Action to assist in
preparing for pretrial discovery, trial and/or hearings, including, but not limited to, litigation
support personnel, jury consultants, individuals to prepare demonstrative and audiovisual aids
for use in the courtroom or in depositions or mock jury sessions, as well as their staff and
employees whose duties and responsibilities require access to such materials; |

(e) Experts ‘and consultants consulted or retained by any Party or counsel of
record for any-Party to assist in the defense or prosecution of this Action;

(f) As to, any document, its author, its addressee, and any other person indicated
on the face of the document as having received a copy;

(g) Any witness or potential witness that counsel fora Party has a good faith

reasonable basis for disclosing the document to;

 
Case 1:19-cv-09675-DLC Document15 Filed 01/17/20 Page 5 of 11

(g) Any Party; and
(h) Any employee, former employee, agent or independent contractor of any
Party who is requested by counsel to assist in the defense or prosecution of this Action, provided,
however, that disclosure of the Confidential Information to said individual may be made only to
the extent necessary for the employee, former employee, agent or independent contractor to
provide such assistance.
9, Any Party that seeks to share Discovery Material designated as “Confidential”
or “Highly Confidential” to a person pot included in paragraphs 8(2)-(d) above shall, prior to such
disclosure, advise the recipient of the contents of this Order and require each such person to whom

such disclosure is made to execute an undertaking in the form attached hereto as Exhibit A. All

. such undertakings shall be retained by counsel for the Party who discloses Discovery Material

designated a “Confidential” or “Highly Confidential” in this way. Further, the Party providing the
witness with “Confidential” or “Highly Confidential” Discovery Material must take reasonably
prudent steps to retrieve or to determine that the witness has not retained a copy ‘of such
information.

10. Any Party may object to the designation of particular documents or other —

materials as “Confidential” or “Highly Confidential” by giving written notice to the Party making

the designation and to all other Parties. The Patties shall attempt to resolve any such dispute by
meeting and conferring. In the event that such a dispute cannot be resolved by the parties after
such conference, either party may apply to the Court for a deterniination as to whether the
designation is appropriate. The burden shall rest on the party seeking confidentiality to

demonstrate that such designation is proper. The disputed documents of other materials shall be

treated as “Confidential” pending a ruling from the Court.

 

 
Case 1:19-cv-09675-DLC Document 15 Filed 01/17/20 Page 6 of 11

i. Nothing herein shail be construed to affect in any way the admissibility of any

document, testimony, or other eviderice at trial.

  
    
     

or after trial that contain Di va

a

a

a

ghall be filed with éal. Any such materials tiled under seal shall be |
BR SEAL” or “SUBMITTED Le -
FOR IN CAMERA REVIEW? text to the caption, and-Such materials a submitted with a
py of this Order,

13. Any Party may consent to have any documents or other niaterials it previously
designated as “Confidential” or “Highly Confidential” removed from the scope of this Order by
so notifying counsel for the other Patties in writing or by so stating on the record at any hearing or
deposition, Nothing contained in this Order shall prevent any Party from disclosing its own
Discovery Material whether designated as “Confidential” or “Highly Confidential” as it deems
appropriate.

14, The provisions of this Order shall not terminate at the conclusion of this Action.
Within 120 days of final conclusion of all aspects of this Action, including any and all appeals,
Discovery Material stamped or otherwise identified as “Confidential” or “Highly Confidential,”
and all copies of same (other than exhibits of record) shall be returned to the Party that produced
such documents or destroyed. If destroyed, counsel of record shall execute a certification of

compliance herewith and shall deliver the same to counsel for the Party that produced the

Discovery Material, upon written request by the producing party.

 
moe

Case 1:19-cv-09675-DLC Document15 Filed 01/17/20 Page 7 of 11

15. Notwithstanding anything herein, counsel for the parties shall be entitled to
retain all court papers; depositions and trial transcripts; exhibits used in affidavits, at depositions,
or at trial; and attorney work product.

16, The inadvertent production or disclosure of any privileged or otherwise
protected information by any Party (“Inadvertently Disclosed Information”) shall not constitute,
or be considered as a factor suggesting, a waiver ot impairment of any claims of privilege or
protection, including but not limited to the attorney-client privilege and the protection afforded to
work product materials.

17. Ifa disclosing Party makes a claim of inadvertent disclosure, the receiving Party
shail, within five business days, return or destroy all copies of the Inadvertently Disclosed
Information and/or documents, and provide a certification of counsel that all such information has
been returned or destroyed.

18. This Stipulation and Order is subject to revocation and modification by order
of the Court, upon written stipulation of the Parties, or upon motion and reasonable notice.

SO STIPULATED:

Yule, Peet y

 
    

 

_ Michael E. Grenert, Esq. opsdith GO ~vallaro, Esq.

LAW OFFICE OF Cisia Leon, Esq.
MICHAEL GRENERT, PLLC PADUANO & WEINTRAUB LLP
214 W. 29" Street, 2° Floor 1251 Avenue of the Americas, 9th Floor
New York, New York 10001 New York, New York 10020
(917) 553-2050 (212) 785-9100

Andrea M. Paparella, Esq. Attorneys for Defendant
LAW OFFICE OF
ANDREA PAPARELLA, PLLC Date: (f/f fu / 2020
150 W. 28" Street, Suite 1603
New York, _New York 1000

(212) 675-2523 - a | Sw shes
Lowe Che
! / alae

 
Case 1:19-cv-09675-DLC Document15 Filed 01/17/20 Page 8 of 11

Attorneys for Plaintiff

S80 ORDERED:

 

The Honorable Denise L, Cote
Dated:

 
Case 1:19-cv-09675-DLC Document 15 Filed 01/17/20 Page 9 of 11

Exhibit A

 
Case 1:19-cv-09675-DLC Document15 Filed 01/17/20 Page 10 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LISA LAVELLE,
Plaintiff,
vs. No.: 19-cy-09675 (DLC)
ACKERMAN INSIFUTE FOR THE
_ FAMILY,
Defendant. ,

 

 

/

AGREEMENT TO MAINTAIN CONFIDENTIALITY

The undersigned hereby acknowledges and says:

I hereby aftest to my understanding that information or documents designated
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” are provided to me pursyant to the terms
and conditions and restrictions of the Stipulated Protective Order entered in this Action on the
___ day of 2020,

I hereby attest that } have been given a copy of and have read the Stipulated Protective
Order and understands the ternis thereof,

1 hereby agree to neither disclose nor discuss with any third party any
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Diseovery Maierial, obtained in the
above-captioned matter, except in accordance with the Stipulated Protective Order and solely for -
the purpose of this Action, including notes or other memoranda or writings regarding information
contained therein, and then only at the express direction of counsel for the Plaintiff or counsel for

the Defendant.

10

 
Case 1:19-cv-09675-DLC Document15 Filed 01/17/20 Page 11 of 11

I also understand that my execution of this Agreement to Maintain Confidentiality,
indicating my agreement to be bound by the Stipulated Protective Order, is a prerequisite to my
review of any produced materials, as defined in the Stipulated Protective Order,

1 further agree and attest to my understanding that my obligation to honor the
confidentiality of such information or documents will continue even after the termination of this -
Action,

I hereby agree, to the extent I am provided copies of any Discovery Material, to return all
such copies to counsel for the Plaintiff or counsel for the Defendants at the conclusion of this
Action,

I further agree and attest to my understanding that, in the event that if fail to abide by the

terms of the Stipulated Protective Order, I consent to the personal jurisdiction of the United States

 

 

 

District Court for the Southern District of New York for the enforcement thereof, -
Date:
Signature
Print Name
\

11

 
